Citation Nr: 1739437	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-46 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent of residuals of retained metallic foreign body in the neck (cervical spine disability) prior to September 19, 2016 and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy, prior to October 29, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal was transferred to the RO in Winston-Salem, North Carolina.

The issue of entitlement to a TDIU is before the Board as part of the appeal for an increased rating for lumbosacral strain.  See Rick v. Shinseki, 22 Vet. App. 447 (2009).

In February 2013, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In December 2013 and July 2016, the Board remanded the claims for further development.

In a November 2016 rating decision, the RO assigned a 20 percent rating for the service-connected cervical spine disability, effective September 19, 2016.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

2.  Prior to September 19, 2016, the Veteran's cervical spine disability was not manifested by flexion limited to 30 degrees with combined range of motion limited to 170 or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.     

3.  From September 19, 2016, the Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

4.  Prior to October 29, 2014, the Veteran's left lower extremity radiculopathy was not manifested by moderate paralysis.

5.  From October 29, 2014, the Veteran's left lower extremity radiculopathy has not been manifested by moderately severe paralysis.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating higher than 10 percent for a cervical spine disability prior to September 19, 2016 and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a rating higher than 10 percent for left lower extremity radiculopathy prior to October 29, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  


REA1SONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the September 2016 VA examiners indicated they had not reviewed the entire claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on this claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007); see also 38 C.F.R. § 3.327(a).  The September 2016 VA examinations are thus adequate to decide the claims.

Moreover, concerning the range of motion findings of the joints at issue, the Board notes that the 2015 and 2016 VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet.App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Moreover, there is no indication in the examination reports that the range of motion testing was performed other than on weight bearing. 

Increased Ratings - General Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran's claims for increased ratings for his lumbar spine, cervical spine and left lower extremity radiculopathy was received at the RO on May 18, 2009.

Lumbar and Cervical Spine Disabilities

The RO has assigned a 20 percent rating for the service-connected lumbar spine disability and a 10 percent rating for the Veteran's service-connected cervical spine disability prior to September 19, 2016 and in excess of 20 percent thereafter.  Both disabilities are evaluated under Diagnostic code 5237, used to evaluate lumbosacral and cervical strains.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Back disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id.  

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine. Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2016). 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

On VA examination in July 2009, forward flexion of the lumbar spine was to 50 degrees with pain beginning at 50 degrees.  Extension was to 30 degrees with pain beginning at 30 degrees.  Lateral flexion to the right was to 20 degrees with pain beginning at 20 degrees.  Lateral flexion to the left was to 20 degrees with pain beginning at 20 degrees.  Lateral rotation to the right was to 20 degrees with pain beginning at 20 degrees.  Lateral rotation to the left was to 20 degrees with pain beginning at 20 degrees.  With all ranges of motion, passive range of motion was the same as active range of motion.  There was no additional loss of motion on repetitive use of the joint.  There were no incapacitating episodes within the last 12 months.  There were no objective abnormalities of the lumbar spine.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were no abnormal spinal curvatures.      

Physical examination of the cervical spine revealed that forward flexion was to 45 degrees with pain beginning at 45 degrees.  Extension was to 45 degrees with no pain demonstrated.  Lateral flexion to the right was to 30 degrees.  Lateral flexion to the left was to 30 degrees with pain beginning at 30 degrees.  Lateral rotation to the right was to 50 degrees with pain beginning at 50 degrees.  Lateral rotation to the left was to 50 degrees with pain beginning at 50 degrees.  With all ranges of motion, passive range of motion was the same as active range of motion.  There was additional loss of motion on repetitive use of the joint.  The examiner noted that there were no incapacitating episodes in the past 12 months.  There were no objective abnormalities of the cervical spine.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.        

On VA examination of the lumbar spine in June 2015, forward flexion of the lumbar spine was to 60 degrees.  Extension was to 30 degrees.  Right lateral flexion was to 25 degrees.  Left lateral flexion was to 25 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  The examiner noted that no pain was noted on examination.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time was not demonstrated.  There was no guarding or muscle spasm.  There was no ankylosis of the spine.  There were no bowel or bladder problems related to the lumbar spine condition.  The Veteran did not have IVDS of the thoracolumbar spine.  He did not have thoracic vertebral fracture with loss of 50 percent or more of height.

On VA examination of the cervical spine in June 2015, forward flexion was to 45 degrees.  Extension was to 30 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 45 degrees.  Right lateral rotation was to 60 degrees.  Left lateral rotation was to 55 degrees.  Pain was not noted on examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  There was no ankylosis of the spine.  There were no bowel or bladder problems associated with the cervical spine condition.  There was no IVDS of the cervical spine.   There was no vertebral fracture with loss of 50 percent or more of height.     
        
On VA examination of the lumbar spine in September 2016, forward flexion was to 50 degrees.  Extension was to 30 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 20 degrees.  Right lateral rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  All ranges of motion exhibited pain.  The range of motion did not contribute to functional loss.  Pain was noted on exam but did not result in or cause functional loss.  There was evidence of mild to moderate tenderness/pain of the TTP mid to lumbar spine.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion after three repetitions.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time was not demonstrated.  There was no guarding or muscle spasm.  There was no ankylosis of the spine.  There were no bowel or bladder problems related to the lumbar spine condition.  The Veteran did not have IVDS of the thoracolumbar spine.  He did not have thoracic vertebral fracture with loss of 50 percent or more of height.

On VA examination of the cervical spine on September 19, 2016, forward flexion was to 30 degrees.  Extension was to 45 degrees.  Right lateral flexion was to 40 degrees.  Left lateral flexion was to 30 degrees.  Right lateral rotation was to 75 degrees.  Left lateral rotation was to 60 degrees.  Pain was noted on examination but it did not result in or cause functional loss.  Forward flexion, left lateral flexion and left lateral rotation exhibited pain.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of motion after three repetitions.  Pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time was not demonstrated.  There was no guarding or muscle spasm.  There was no ankylosis of the spine.  There were no bowel or bladder problems related to the cervical spine condition.  The Veteran did not have IVDS of the cervical spine.  He did not have cervical vertebral fracture with loss of 50 percent or more of height.    

Regarding the lumbosacral strain, the Board finds that a rating excess of 20 percent is not warranted.  The examination reports show that the Veteran has not exhibited favorable ankylosis of the entire thoracolumbar spine and forward flexion of the thoracolumbar spine has always exceeded 30 degrees, even when taking into account additional loss of motion due to repetitive testing. 

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  No objective neurological abnormality arising from the lumbar spine disability has been identified on any VA examination report.  Furthermore, no bowel or bladder impairment has been associated with his lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

As noted above, the Veteran is separately rated for radiculopathy of the left lower extremity associated with the lumbosacral strain which is under appeal and addressed in this decision.

Further, the Veteran does not qualify for a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes.  As noted above, the Veteran has not exhibited any signs or symptoms due to intervertebral disc syndrome. Therefore, the Veteran does not qualify for a rating in excess of 20 percent for the lumbosacral strain.

The Board also finds that the competent clinical evidence of record is against a rating in excess of 10 percent for the service-connected cervical spine disability prior to September 19, 2016 and in excess of 20 percent from September 19, 2016.    

Prior to September 19, 2016, the clinical evidence of record does not show forward flexion of the cervical spine to between 15 and 30 degrees, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour -- criteria that is required for a 20 percent rating under Diagnostic Code 5237.

Also, from September 19, 2016, the clinical evidence record does not show forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine - criteria that his required for a 30 percent rating under Diagnostic Code 5237. 

Thus, the preponderance of the competent and probative evidence of record is against a finding of a 10 percent rating prior to September 19, 2016 and in excess of 20 percent from September 19, 2016 for the cervical spine disability under this diagnostic code. 

There is no indication of bowel or bladder impairment associated with the Veteran's cervical spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

In addition, there is no evidence of record that the Veteran's cervical spine disability has resulted in incapacitating episodes.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent for the cervical spine disability prior to September 19, 2016 and in excess of 20 percent thereafter, based upon incapacitating episodes.

The Board also finds that higher disability ratings are not warranted for the lumbar and cervical spine disabilities under DeLuca. While the VA examination reports show complaints of pain of the lumbar and cervical spines, consideration of this pain does not support higher evaluations.

Left Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy has been assigned a 10 percent rating prior to October 29, 2014 and a 20 percent rating from October 29, 2014 under Diagnostic Code 8520.  38 C.F.R. §4.124a. 

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

On VA examination in July 2009, sensory perception of the left lower extremity was normal.    

On VA examination of the peripheral nerves dated October 29, 2014, the examiner noted that the Veteran had moderate left lower extremity pain.  Paresthesias and/or dysesthesias were noted to be severe in the left lower extremity.  Numbness was noted to be severe in the left lower extremity.  Sensory examination of the lower leg/ankle was decreased on the left.   The Veterans was gait was not normal.  He walked with a wide stance, was cautious, and used a can with reduced proprioception.  There was incomplete paralysis of the left lower radicular group which was noted to be mild.  There was incomplete paralysis of the left sciatic nerve which was noted to be moderate.    

On VA examination of the lumbar spine in June 2015, the examiner noted that the Veteran had moderate left lower extremity pain.  The severity of the left side radiculopathy was determined to be moderate.

On VA examination of the peripheral nerves in June 2015, there was incomplete paralysis of the left sciatic nerve which was determined to be moderate in severity.

On VA examination in September 2016, the examiner noted that the Veteran had intermittent pain, paresthesias and/or dysesthesias of the left lower extremity which was moderate.  Numbness of the left lower extremity was described as severe.  The severity of the left side radiculopathy was determined to be moderate.

Based on the evidence of record, a 10 percent rating is not warranted for the left lower extremity prior to October 29, 2014 and in excess of 20 percent from October 29, 2014.  Prior to October 29, 2014, the evidence simply does not show moderate incomplete paralysis.  Moreover, from October 29, 2014, there is no evidence of incomplete paralysis below the left knee which is moderately severe.  38 C.F.R. § 4.12a, Diagnostic Code 8520 (2016).  The Veteran's decreased sensation and strength of the left lower extremity more nearly approximates the criteria for a 10 percent rating prior to October 29, 2014, and a 20 percent rating from October 29, 2014, under Diagnostic Code 8520.


ORDER

A rating in excess of 20 percent for lumbosacral strain is denied.

A rating in excess of 10 percent for residuals of retained metallic foreign body in the neck prior to September 19, 2016 and in excess of 20 percent thereafter, is denied.

A rating in excess of 10 percent for left lower extremity radiculopathy prior to October 29, 2014, and in excess of 20 percent thereafter, is denied.


REMAND

Further development is required on the TDIU claim.  There were medical opinions on the Veteran's occupational capacity given during prior VA examinations for the spine and peripheral nerves, and while relevant, they do not clearly indicate whether the Veteran either is or is not capable of substantially gainful employment due to these service-connected disabilities.  Most recently, in an April 2017 rating decision service connection for PTSD has been established and this disability must also be factored into the determination.  It follows that a VA general medical examination is needed for this purpose. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a general medical examination for purpose of his TDIU claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities, considered in combination, on his ability to work, without consideration of his age or nonservice-connected disabilities. 

A complete rationale should be provided for the opinions offered.

2.  Thereafter, readjudicate the TDIU claim on appeal (to include consideration of now service-connected PTSD) based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond before the file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


